Exhibit GREAT PLAINS ENERGY INCORPORATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (As Amended and Restated for I.R.C. §409A) Amended February 10, 2009 GREAT PLAINS ENERGY INCORPORATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (As Amended and Restated for I.R.C. §409A) BACKGROUND AND PURPOSE Kansas City Power& Light Company ("KCPL") adopted the Kansas City Power & Light Supplemental Executive Retirement and Deferred Compensation Plan effective November2, 1993 (the "Original Plan"), to provide opportunities for selected employees and members of KCPL's Board of Directors to defer the receipt of their compensation.The Original Plan was divided into two separate plans effective as of April 1, 2000, the "Great Plains Energy Incorporated Nonqualified Deferred Compensation Plan" (the "Frozen NQDC Plan") and the Great Plains Energy Incorporated Supplemental Executive Retirement Plan (as amended and restated effective as of November 1, 2000, October 1, 2001 and October 1, 2003 (the "Frozen SERP"). As a result of the enactment of the American Jobs Creation Act of 2004, which, in part, created a new Section of the Internal Revenue Code ("Code Section 409A") governing and requiring changes to non-qualified deferred compensation plans, Great Plains Energy Incorporated has taken two actions which affect the Frozen SERP. · First, the Frozen SERP has been frozen as of December31, 2004 such that no new participants will enter such Plan and no new amounts will accrue under the Frozen SERP after December31, 2004.Except to the extent to reflect that the Frozen SERP has been frozen, no material modifications have been made to the Frozen SERP.The Frozen SERP will continue to operate as a "frozen" plan in accordance with its terms and with respect to all accrued amounts as of December31, 2004.A copy of the Frozen SERP is attached as Appendix C to this Plan. · Second, this plan, the "Great Plains Energy Incorporated Supplemental Executive Retirement Plan (as Amended and Restated for I.R.C. §409A)" (the "Plan") is adopted effective generally as of January1, 2005.This Plan governs the payment of benefits accrued after December31, 2004 and, except as specifically provided otherwise, is effective generally January1, 2005.Certain operations of the Plan between December31, 2004 and December31, 2007, including those operations in 2005 memorialized in Appendix B, were completed in accordance with IRS Notice 2005-1 and in "good faith" compliance with the proposed Treasury Regulations issued under Code Section 409A.In addition, this Plan provides for different benefit formulas for employees (1) hired by Great Plains Energy Incorporated (or one of its affiliates) before September1, 2007, to reflect the choice employees were allowed to make between maintaining their existing benefit structure or receiving a slightly lower pension benefit but eligible to receive a larger employer contribution under the Great Plains Energy 401(k) Plan and (2) employees hired by Great Plains Energy Incorporated (or one of its affiliates) on or after September 1, 2007. There is to be no duplication of benefits under the Frozen SERP and this Plan. TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 ARTICLE II ELIGIBILITY FOR BENEFITS 5 ARTICLE III AMOUNT AND FORM OF RETIREMENT BENEFITS 5 ARTICLE IV PAYMENT OF RETIREMENT BENEFITS 16 ARTICLE V DEATH BENEFITS 18 ARTICLE VI MISCELLANEOUS 19 APPENDIX A ADDENDUM TO SECTION 3.6(c) APPENDIX B DISTRIBUTIONS FOR PARTICIPANTS TERMINATED DURING APPENDIX C GREAT PLAINS ENERGY INCORPORATED FROZEN SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN ARTICLE I DEFINITIONS 1.1Definitions.For purposes of this Plan, the following terms have the following meanings: "Active Participant" means, with respect to a Plan Year, any employee of the Company (i) who is an officer of the Company, or (ii) who is an assistant officer of the Company and designated by the Board to be an Active Participant. "Basic Plan" means the Great Plains Energy Incorporated Management Pension Plan, as amended.Except as otherwise provided in this Plan, the following terms will have the same meaning as in the Basic Plan: · Actuarial Equivalent · Base Compensation · Early Retirement Date · Normal Retirement Date · Plan Year · Single Life Pension · Years of Credited Service "Board" means the Board of Directors of Great Plains Energy Incorporated. "Code" means the Internal Revenue Code of 1986, as amended. "Committee" means the Compensation and Development Committee (or successor to such Committee) of the Board. "Company" means Great Plains Energy Incorporated or its successor and any wholly-owned subsidiary that has adopted, and whose employees participate in, the Basic Plan; provided, however, that for purposes of Section 6.4, "Company" shall mean Great Plains Energy Incorporated or its successor. "Converted Participant" means a Participant who was hired by the Company before September1, 2007 and elected in 2007 to receive a reduced future rate of benefit accrual under the Basic Plan. “Frozen SERP” means the Great Plains Energy Incorporated Frozen Supplemental Executive Retirement Plan attached hereto as Appendix C. "Original Plan" means the Kansas City Power & Light Supplemental Executive Retirement and Deferred Compensation Plan effective November2, 1993. "Participant" means an individual who is or has been an Active Participant and who has not received his entire benefit under this Plan.A Participant can be a Converted Participant, a Post-2007 Participant or a Stationary Participant.Individuals who were continuing to accrue a benefit under the Frozen SERP as of December31, 2004 are also Participants in this Plan. "Plan" means this Great Plains Energy Incorporated Supplemental Executive Retirement Plan (as Amended and Restated for I.R.C. § 409A). "Post-2007 Participant" means a Participant that is hired by the Company on or after September 1, "Separation from Service" or "Separates from Service" means a Participant's death, retirement or other termination of employment with the Company.A Separation from Service will not occur if a Participant is on military leave, sick leave or other bona fide leave of 2 absence (such as temporary employment by the government) if the period of such leave does not exceed six months, or if longer, as long as the Participant has a right (either by contract or by statute) to reemployment with the Company."Separation from Service" will be interpreted in a manner consistent with Code Section 409A(a)(2)(A)(i). "Specified Employee" means a Participant that would be a "specified employee" as defined in Code Section 409A(a)(2)(B)(i) and Department of Treasury regulations and other interpretive guidance issued thereunder.Effective January1, 2008, for purposes of this definition, the "specified employee effective date" and the "specified employee identification date" for purposes of identifying each
